Claims 1-10 are pending in the application.  Claim 10 has been withdrawn as being directed to a non-elected invention. Claims 1-9 are under consideration. 
The 112 rejection has been overcome in view of the present amendment. 
The rejection over Fujita has been withdrawn in view of the present amendment and response.  Fujita fails to disclose a composite comprising a first copolymer in the rubber layer, a second copolymer in the foam layer, or both.  
The rejection over Koffler is maintained.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2002/0120024 to Koffler et al. (hereinafter “Koffler”).
The examiner interprets that the claimed second copolymer having carboxyl groups or glycidyl methacrylate groups present in the foam layer could be optional and thus completely irrelevant to the composite. 
Koffler discloses a foam cushion comprising up to 100 layers adhered to each other by fusion (paragraph 126) wherein one or more layers can include rubber, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent, wherein one or more other layers can include a resin, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent; and wherein any one or more other layers can include both rubber and a resin, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent (paragraph 94).  
The polymeric adhesion modifier comprises ethylene-maleic anhydride copolymer corresponding to the claimed first copolymer having anhydride groups present in the rubber layer (paragraph 47).  The polymeric adhesion modifier is added in an amount ranging from 0.5 to 15 wt% based on the total weight of the foam cushion (paragraph 50). 
The resin is EVA (paragraph 33).  The examiner equates the rubber-containing layer to the claimed rubber layer, the resin layer to the claimed foam layer.  
As to claim 2, Koffler discloses that the polymeric adhesion modifier is used in an amount ranging from 0.5 to 15 wt% of the rubber layer (paragraph 50). Koffler does not explicitly disclose the polymeric adhesion modifier present in an amount of 0.05 to 1 wt% based on the total weight of the rubber layer. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the content of the adhesion promoter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the content of the adhesion promoter is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the adhesion promoter in an amount in the range instantly claimed motivated by the desire to help bond polymers together in the blended compounds.    This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 8 and 9, the foam cushion is useful as an exercise floor mat, or a carpet underpadding (paragraph 135).  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koffler as applied to claim 1 above, in view of US 2019/0211199 to Zhang et al. (hereinafter “Zhang”).
Koffler does not explicitly disclose the polymeric adhesion modifier comprising ethylene-acrylic copolymer or ethylene-methacrylic copolymer. 
Zhang, however, discloses a foam composition comprising olefin block copolymer, EVA and a polymeric adhesion modifier which is an ethylene-acrylic acid copolymer or ethylene-methacrylic acid copolymer (tables 1 and 2).  The polymeric adhesion modifier is incorporate in the foam layer in an amount of 0.5 to 10 wt% based on the total weight of the foam composition (paragraph 101).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an ethylene-acrylic acid copolymer or ethylene-methacrylic acid copolymer for the ethylene-maleic anhydride copolymer for an adhesion promoter because ethylene-acrylic acid copolymer, ethylene-methacrylic acid copolymer and ethylene-maleic anhydride copolymer have been shown in the art to be recognized equivalent adhesion promoters for EVA or rubber foam materials and the selection of these known equivalents to be used as adhesion promoters for the EVA or rubber foam materials will be within the level of the ordinary skill in the art.  The adhesion promoter helps bond polymers together in the blended compounds.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koffler as applied to claim 1 above, in view of US 2018/0319062 to Zindai et al. (hereinafter “Zindai”).
Koffler does not explicitly disclose the polymeric adhesion modifier comprising ethylene-glycidyl methacrylate copolymer. 
Zindai, however, discloses a molded foam product having excellent heat insulation where the molded foam product is obtained from a resin composition comprising a polyolefin, a polylactic acid and a modified polyolefin (paragraph 33).  The modified polyolefin is obtained by addition reaction of polyolefin with carboxylic acid, an ester of a carboxylic acid an anhydride of carboxylic acid (paragraph 34).  The modified polyolefin comprises maleic anhydride-modified polyolefin, ethylene-methacrylic acid copolymer or glycidyl methacrylate-modified polyolefin (paragraphs 34 and 35).  The molded foam product comprises 1 to 20 wt% of the modified polyolefin (paragraph 37).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute glycidyl methacrylate-modified polyethylene for the ethylene-maleic anhydride copolymer for an adhesion promoter because glycidyl methacrylate-modified polyethylene and the ethylene-maleic anhydride copolymer have been shown in the art to be recognized equivalent adhesion promoters for the polyolefin foam materials and the selection of these known equivalents to be used as adhesion promoters for the polyoefin foam materials will be within the level of the ordinary skill in the art.  The adhesion promoter helps bond polymers together in the blended compounds.  
Response to Arguments
Applicant alleges Koffler fails to disclose a foam cushion comprising a first copolymer having carboxyl groups or anhydride groups present in the rubber layer; a second copolymer having carboxyl groups or glycidyl methacrylate groups present in the foam layer; or both.  The examiner respectfully disagrees. 
Koffler discloses a foam cushion comprising up to 100 layers adhered to each other by fusion (paragraph 126) wherein one or more layers can include rubber, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent, wherein one or more other layers can include a resin, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent; and wherein any one or more other layers can include both rubber and a resin, a blowing agent, a polymeric adhesion modifier, a decomposition accelerating agent and a crosslinking agent (paragraph 94).  
The polymeric adhesion modifier comprises ethylene-maleic anhydride copolymer corresponding to the claimed first copolymer having anhydride groups present in the rubber layer (paragraph 47).  The polymeric adhesion modifier is added in an amount ranging from 0.5 to 15 wt% based on the total weight of the foam cushion (paragraph 50). 
Accordingly, the rejection over Koffler is maintained.  
	  
		
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788